339 N.W.2d 891 (1983)
David JAMES, Relator,
v.
COMMISSIONER OF ECONOMIC SECURITY, Respondent.
No. CX-83-358.
Supreme Court of Minnesota.
November 10, 1983.
Paul J. Marino, William Mitchell Law Clinic, St. Paul, for relator.
Hubert H. Humphrey, III, Atty. Gen. by Peter C. Andrews, Asst. Atty. Gen., St. Paul, for respondent.
YETKA, Justice.
The employee David James obtained a writ of certiorari to review the decision of the representative of the Commissioner of Economic Security disqualifying Mr. James from receiving unemployment compensation benefits because he was not "actively seeking work" as required by Minn.Stat. § 268.08, subd. 1(3) (1982). We reverse and remand.
The department has promulgated 8 MCAR § 4.3005 (1982), a rule which generally defines the nature and scope of an active work search. The rule contains objective criteria against which conduct may be measured to determine an individual's entitlement to benefits under Minn.Stat. § 268.08, subd. 1(3) (1982).
In the instant matter, neither the appeal tribunal nor the representative of the commissioner defined the term "active work search" within the context of the relator's claims or compared his efforts to articulable, objective standards to determine his eligibility for benefits. The formulation of a definition and its application to the recorded facts are essential to effective judicial review of the department's determination.
We therefore reverse and remand to the department for further proceedings consistent with this decision. Consideration shall be given to the general criteria contained in 8 MCAR § 4.3005 (1982) as applicable to this relator.
Reversed and remanded.